DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 13 June 2022 has been entered.
Acknowledgements
This Office Action is in reply to Applicants’ response filed 13 June 2022 (“Response”).  
Claims 1–12, 15–18, and 21–23 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–12, 15–18, and 21–23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 is directed to an abstract idea of determining correlations between personality traits of a group of consumers and one or more brand or product, which is at least a certain method of organizing human activity. 
The abstract idea is set forth or described by the following limitations: 
(1) providing a trait survey to each consumer in the group of consumers, the trait survey having questions related to one or more of: brand, product, and domain of interest and identifying the one or more personality traits for the group of consumers;
(2) receiving trait survey results in the form of scores for the one or more personality traits for the group of consumers;
(3) aggregating the scores and outputting [ ] a series of scores comprising a profile for each of the one or more personality traits for each consumer of the group of consumers based on the trait survey results received from each consumer of the group of consumers, wherein the series of scores indicates consumer motivations;
(4) storing the scores for the one or more personality traits for the group of consumers [ ];
(5) determining [ ] a first collection of consumer motivations of the group of consumers, wherein determining the first collection of consumer motivations comprises:
providing, to each consumer of the group of consumers, an implicit cognition survey having questions related to one or more of: implicit associations, biases, and motivations based on the stored scores for each consumer of the group of consumers;
receiving implicit cognition survey results from the group of consumers; and
determining and outputting [ ] implicit cognition measures for each consumer of the group of consumers based on the received implicit cognition survey results by measuring the one or more of: implicit associations, biases, and motivations, resulting in the implicit cognition measures;
(6) storing the first collection of consumer motivations [ ]; 
(7) performing statistical analysis [ ] to determine a first statistical correlation by correlating the first collection of consumer motivations with one or more brand or product;
(8) deriving [ ] a second collection of consumer motivations from the first collection of consumer motivations, the second collection of consumer motivations based on the first statistical correlation between the first collection of consumer motivations and one or more brand or product, by performing a statistical analysis outputting each consumer motivation of the second collection that is a motivation from the first collection of motivations and that has a positive statistical correlation with the one or more brand or product, resulting in the second collection of consumer motivations connecting all relevant motivations to specific aspects of the one or more brand or product;
(9) storing the second collection of consumer motivations [ ]; 
(10) performing statistical analysis [ ] to determine a second statistical correlation by correlating the one or more personality traits of the group of consumers previously stored with the second collection of consumer motivations;
(11) performing statistical analysis [ ] to determine a third statistical correlation by correlating the one or more personality traits of the group of consumers with the one or more brand or product by identifying which of the one or more personality traits contributed to each of the consumer motivations of the second collection of consumer motivations based on the second correlation; and
(12) outputting [ ] the third correlation between the one or more personality traits of the group of consumers and the one or more brand or product as a graphical representation displaying the motivations contributing to consumer behaviors of which the consumers themselves are unaware or unable to consciously identify, ruling out irrelevant motivations, being without reliance on consumer self-reported motivations, and wherein the output is more accurate than the consumer self-reported motivations.
Limitations (1)–(12), which set forth the abstract idea, represent certain methods of organizing human activity, e.g., advertising, marketing, and/or sales activities. Limitations (1)–(12), at least in part, may also represent a mental process and/or a mathematical concept. Therefore, limitations (1)–(12) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. Particularly, the recitations to “using at least one processor,” “in at least one data store,” and “using an output device” are each mere recitation of using a generic computer component as a tool to implement the abstract idea. Furthermore, even if considered not part of the abstract idea, each of the recited “storing” steps (e.g., limitations (4), (6), and (9)) is merely insignificant extra-solution activity. Furthermore, even if considered not part of the abstract idea, the recited “outputting … as a graphical representation displaying [a result]” step (i.e., limitations (12)) is merely insignificant post-solution activity.
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. Particularly, the recitations to “using at least one processor,” “in at least one data store,” and “using an output device” are each mere recitation of using a generic computer component as a tool to implement the abstract idea. Furthermore, even if considered not part of the abstract idea, each of the recited “storing” steps (e.g., limitations (4), (6), and (9)) is merely insignificant extra-solution activity.1 Furthermore, even if considered not part of the abstract idea, the recited “outputting … as a graphical representation displaying [a result]” step (i.e., limitations (12)) is merely insignificant post-solution activity.2
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–12, 15–18, and 21–23 recite additional elements that represent, in addition to elements (1)–(12) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment, as similarly discussed above. 
Claim Rejections - 35 U.S.C. § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–12, 15–18, and 21–23 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Ground #1
Claim 1 recites, among other things, “determining, using at least one processor, a first collection of consumer motivations of the group of consumers.”
As an initial matter, the Examiner notes that originally-filed claim 1 recited a similar “determining ….” However, originally-filed claim 1 did not disclose how the “first collection” itself is determined such that motivations in the first collection of consumer motivations are based on the one or more personality traits from the group of consumers, and so does not provide the necessary written description support for pending claim 1. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter).
Applicants’ specification does not describe how to “determin[e], using at least one processor, a first collection of consumer motivations of the group of consumers.” Because of the claimed phrase “using at least one processor,” and because a hardware processor alone cannot achieve “determining … a first collection of consumer motivations,” the claim (under the broadest reasonable interpretation) includes software implementation on a computer (i.e., the processor), however the disclosure does not sufficiently describe such software via an algorithm3 such that one of ordinary skill can conclude that Applicants possessed the invention including knowledge to program a computer to perform the “determining” function as of the filing date of their application. Beyond general statements of the function to be performed, which, at most, may render the claimed function obvious, the inventor has not shown how the recited “determining … a first collection of consumer motivations” is performed, as recited by claim 1. This disclosure is not sufficient because a description that merely renders the invention obvious does not satisfy the written description requirement. Ariad, 598 F.3d at 1352. 
The Examiner has considered language previously added via amendment requiring the “determining the first collection of consumer motivations,” discussed above, to comprise “providing … an implicit cognition survey …,” “receiving implicit cognition survey results …,” and “determining and outputting … implicit cognition measures ….” These added limitations do not overcome the rejection set forth above because these limitations themselves do not provide an adequate algorithm for achieving the “determining the first collection of consumer motivations.”
Because Applicants’ disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicant had possession of the claimed invention, the Examiner concludes that claim 1 does not have sufficient written description support to satisfy 35 U.S.C. § 112, first paragraph.
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Ground #2
Claim 1 recites, among other things, “deriving, using at least one processor, a second collection of consumer motivations from the first collection of consumer motivations, the second collection of consumer motivations based on the first statistical correlation between the first collection of consumer motivations and one or more brand or product, by performing statistical analysis outputting each consumer motivation of the second collection that is a motivation from the first collection of motivations and that has a positive statistical correlation with the one or more brand or product, resulting in the second collection of consumer motivations connect all relevant motivations to specific aspects of the one or more brand or product.”
As an initial matter, the Examiner notes that originally-filed claim 1 recited a similar “deriving ….” However, originally-filed claim 1 did not disclose how the “second collection” itself is derived from the first collection of consumer motivations and based on a first correlation between the first collection of consumer motivations and one or more brand or product, and so does not provide the necessary written description support for pending claim 1. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter).
Applicants’ specification does not describe how to “deriv[e], using at least one processor, a second collection of consumer motivations from the first collection of consumer motivations, the second collection of consumer motivations based on the first statistical correlation between the first collection of consumer motivations and one or more brand or product, by performing statistical analysis outputting each consumer motivation of the second collection that is a motivation from the first collection of motivations and that has a positive statistical correlation with the one or more brand or product, resulting in the second collection of consumer motivations connect all relevant motivations to specific aspects of the one or more brand or product.” Because of the claimed phrase “from the” and the claimed phrase “based on,” the claimed “first collection of consumer motivations” and the claimed “first correlation between the first collection of consumer motivations and one or more brand or product” appear to be inputs for an algorithm that achieves “deriving … a second collection of consumer motivations” when the algorithm is implemented on a computer, however the disclosure does not sufficiently describe such an algorithm such that one of ordinary skill can conclude that Applicants possessed the invention including knowledge to program a computer to perform the “deriving” function as of the filing date of their application. The specification also does not adequately describe the limitation “the second collection of consumer motivations connecting all relevant motivations to specific aspects of the one or more brand or product.” Beyond general statements of the function to be performed, which, at most, may render the claimed function obvious, the inventor has not shown how the recited “deriving … a second collection of consumer motivations” is performed or how the second collection connects all relevant motivations to specific aspects of the brand or product, as recited by claim 1. This disclosure is not sufficient because a description that merely renders the invention obvious does not satisfy the written description requirement. Ariad, 598 F.3d at 1352. 
Because Applicants’ disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicants had possession of the claimed invention, the Examiner concludes that claim 1 does not have sufficient written description support to satisfy 35 U.S.C. § 112, first paragraph.
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Ground #3
Claim 1 recites, among other things, “performing statistical analysis, using at least one processor, to determine a second statistical correlation by correlating the one or more personality traits of the group of consumers previously stored with the second collection of consumer motivations.”
As an initial matter, the Examiner notes that originally-filed claim 1 recited a similar “determining … correlations” function. However, originally-filed claim 1 did not disclose how the “second correlation” itself is determined, and so does not provide the necessary written description support for pending claim 1. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter).
Applicants’ specification does not describe how to “determine,” by “performing statistical analysis, using at least one processor,” “a second statistical correlation by correlating the one or more personality traits of the group of consumers previously stored with the second collection of consumer motivations.” The claimed “one or more personality traits of the group of consumers previously stored” and the “second collection of consumer motivations” appear to be inputs for an algorithm that achieves “determine a second statistical correlation” when the algorithm is implemented on a computer, however the disclosure does not sufficiently describe such an algorithm such that one of ordinary skill can conclude that Applicants possessed the invention including knowledge to program a computer to perform the “statistical analysis, using at least one processor, to determine a second statistical correlation” function as of the filing date of their application. Beyond general statements of the function to be performed, which, at most, may render the claimed function obvious, the inventor has not shown how the recited “statistical analysis … to determine a second correlation” is performed, as recited by claim 1. This disclosure is not sufficient because a description that merely renders the invention obvious does not satisfy the written description requirement. Ariad, 598 F.3d at 1352. 
Because Applicants’ disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicants had possession of the claimed invention, the Examiner concludes that claim 1 does not have sufficient written description support to satisfy 35 U.S.C. § 112, first paragraph.
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Ground #4
Claim 1 recites, among other things, “performing statistical analysis, using at least one processor, to determine a third statistical correlation by correlating the one or more personality traits of the group of consumers with the one or more brand or product by identifying which of the one or more personality traits contributed to each of the consumer motivations of the second collection of consumer motivations based on the second correlation.”
As an initial matter, the Examiner notes that originally-filed claim 1 recited a similar “determining … correlations” function. However, originally-filed claim 1 did not disclose how the “third correlation” itself is determined, nor how the “identifying” is performed, and so does not provide the necessary written description support for pending claim 1. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter).
Applicants’ specification does not describe how to “determine” by “performing statistical analysis, using at least one processor,” “a third statistical correlation by correlating the one or more personality traits of the group of consumers with the one or more brand or product by identifying which of the one or more personality traits contributed to each of the consumer motivations of the second collection of consumer motivations based on the second correlation.” The disclosure does not sufficiently describe an algorithm such that one of ordinary skill can conclude that Applicants possessed the invention including knowledge to program a computer to perform the “statistical analysis … to determine a third statistical correlation” function or the “identifying” function as of the filing date of their application. Beyond general statements of the function to be performed, which, at most, may render the claimed function obvious, the inventor has not shown how the recited “statistical analysis … to determine a third statistical correlation” or “identifying” is performed, as recited by claim 1. This disclosure is not sufficient because a description that merely renders the invention obvious does not satisfy the written description requirement. Ariad, 598 F.3d at 1352. 
Because Applicants’ disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicant had possession of the claimed invention, the Examiner concludes that claim 1 does not have sufficient written description support to satisfy 35 U.S.C. § 112, first paragraph.
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Ground #5
Claim 1 has been amended to recite, among other things, “performing statistical analysis, using at least one processor, to determine a first statistical correlation by correlating the first collection of consumer motivations with  one or more brand or product.”
Applicants’ specification does not describe how to “determine” by “performing statistical analysis, using at least one processor,” “a first statistical correlation by correlating the first collection of consumer motivations with one or more brand or product.” The disclosure does not sufficiently describe an algorithm such that one of ordinary skill can conclude that Applicants possessed the invention including knowledge to program a computer to perform the “statistical analysis … to determine a first statistical correlation” function as of the filing date of their application. Beyond general statements of the function to be performed, which, at most, may render the claimed function obvious, the inventor has not shown how the recited “statistical analysis … to determine a first statistical correlation” is performed, as recited by claim 1. This disclosure is not sufficient because a description that merely renders the invention obvious does not satisfy the written description requirement. Ariad, 598 F.3d at 1352. 
Because Applicants’ disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicant had possession of the claimed invention, the Examiner concludes that claim 1 does not have sufficient written description support to satisfy 35 U.S.C. § 112, first paragraph.
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claim Rejections - 35 U.S.C. § 112, Second Paragraph
The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1–12, 15–18, and 21–23 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.
Claim 1 recites (in-part) “scores for the one or more personality traits” (Response 2:8), “a series of scores” (Response 2:10–11), and “storing the scores …” (Response 2:14). Claim 1 is indefinite because it is unclear whether the phrase “the scores” refers to the “scores for the one or more personality traits” or “scores” of the “series of scores” or both.
Claim 1 recites the limitation “the form of scores” (Response 2:8). There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the third correlation between the one or more personality traits of the group of consumers and the one or more brand or product” (Response 3:24–25). There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the motivations contributing to consumer behaviors” (Response 3:26). There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the consumers” (Response 3:26–27). There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicants argue 
A hardware-implemented process that outputs results that are more accurate than what can be achieved via a mental process cannot practically be performed in the human mind. The claim itself is directed to an output that is an improvement to what can be performed in the human mind, making it impossible for the claim itself to be directed to a mental process that can be performed in the human mind.
Response 9.
This argument is not persuasive, at least because the specification lacks technical implementation details as to how one would program a computer to perform “statistical analysis” to determine various “correlations” such that “the output is more accurate than the consumer self-reported motivations,” as claimed. Long before computers, humans have been performing “statistical analysis” and determining “correlations.” The language, in the claim, “the output is more accurate” does not provide a practical application or an inventive concept, or prevent the claim from being interpreted as directed to the identified abstract idea.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner has reconsidered the recitations to “storing” under Step 2B, and finds that each step does not (either alone or in combination) store data in an unconventional way. See MPEP § 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed … as insignificant extra-solution activity … iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092–93”).
        2 The Examiner has reconsidered the recitation to “outputting … as a graphical representation displaying [a result]” under Step 2B. The Examiner takes Official Notice that outputting a result as a graphical representation is old and well-known in the computer art as of the time of Applicant’s invention. Such outputting has been widely used to visualize a result to a human observer. See, e.g., graphical display or representation.
        3 Applicant is respectfully reminded “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” MPEP § 2161.01 I.